Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 38b (figures 4 and 5 for example).  
The drawings are also objected to because:
The lines, numbers and letters are not uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l).  Specifically some of the figures include pixelated or broken lines indicating circumferential features, see figures 1 and 2 for example. In figures 3, 6, 9a, 9b, 10a and 10b the lines indicating the parts have different thicknesses and thus are not uniformly thick.  More specifically some parts are shown with lines with varying thickness, such as figure 9a element 34 it can be seen that the line thickness defining the boundary of the part varies.
Some of the numbers/reference characters are not at least 0.32 cm or 1/8 of an inch in height as required by 37 CFR 1.84(p)(3).  Specifically the reference characters are not consistent with varying sizes with some being less than the minimum height requirement (such as 16a, 16c, 19 in figure 5, 52b and 40b in figure 8, 17a and 17b in figure 9a, these are just examples, all the reference characters should be made uniform in size).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer annular body of the insulator having the mounting tab must be shown or the feature(s) canceled from the claim(s) [clms 5, 15 and 20, the drawings so the opposite configuration with the inner body having the mounting tab].  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraphs 0004, 00021, 0027 and 0035, “or/and” should be - -and/or- -.  
Paragraphs 0004 and 0020, “disposeable” should be - -disposable- -. 
Paragraph 0021, 0022, 0024, 0029 and 0033, 20 is called both the through hole and the conductor hole, while this is referencing the same part for clarity purpose only one name should be used, either through hole or conductor hole.  It is suggested that the term be through hole as this is the most common term used in the specification.
Appropriate correction is required.
Claim Objections
Claims 1-3, 5, 8, 10, 11, 13, 15 and 19-20 are objected to because of the following informalities:
Claim 1, line 6, “disposeable” should be - -disposable- -.
Claim 2, like the specification, references the hole as both the through hole and conductor hole, one term should be used and should match that of the specification.  In this case the claim is being objected to since the specification makes it clear that these terms reference the same part, other situations of using different names that is not clarified by the disclosure would be rejected under 35 USC 112.
Claim 3, line 6, “the at least one hole” should be - -the at least one through hole- - assuming that Applicant uses “through hole” instead of “conductor hole” in addressing the specification and claim objections above.
Claim 3, line 7, “the tab inner and outer ends” should read - - the mounting tab inner and outer axial ends- -.
Claims 5 and 15, lines 4 and 7, “disposeable” should be - -disposable- -.  Claim 20 also includes the same recitations in lines 9 and 12.
Claim 8, line 3, “defining central” should be - -defining a central- -.
Claims 10 and 19, line 1 is grammatically awkward and should read - - The assembly as recited in claim 8, further comprising at least one of :- -.
Claims 10 and 19, line 2 and 3 “a plurality of mounting tabs” and “each mounting tab” should read - -a plurality of additional mounting tabs- - and - -each additional mounting tab- - since this is now another set of mounting tabs, not the tabs that mount the conductor, they should be distinguished as another set for clarity purposes.
Claims 10 and 19, line 6, “is bended about hoop” should read - -is bent about the hoop- -.
Claim 11, line 6, “disposeable” should be - -disposable- -.
Claim 11, line 9, “outer end” and “inner end” should read - -outer radial end- - and - -inner radial end- - to keep terminology consistent with the specification and the phrasing relative to the ends found later in the same clause.
Claim 13, line 4, “the tab inner and outer ends” should read - - the mounting tab inner and outer axial ends- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10, 15-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation “the outer circumferential surface of the bearing outer ring” in lines 2-3 and "the axial portion" in line 4.  There is insufficient antecedent basis for these limitations in the claim.  The outer circumferential surface should be - -an outer circumferential surface- -.  And should the axial portion be - - the tubular portion- -?
Claim 20 also includes the same recitation as claims 5 and 15 in line 8 and is indefinite for the same reason.
Claim 7 recites the limitation "the inner circumferential surface of the outer body", “the outer circumferential surface of the inner body” and “the outer circumferential surface of the outer body” which all have insufficient antecedent basis.  Claim 7 depends from claim 5, should it depend from claim 6?
Claim 17 includes the same recitations as claim 7 and depends from claim 15 which also does not provide antecedent basis for the same recitations.  It is believed that claim 17 should depend from claim 16 like 7 should depend from 6.
Regarding claim 8, it is unclear how many retainers and mounting tabs are now being positively recited.  Claim 1 from which claim 8 depends states “at least one” retainer or tab, however claim 8 now references “each” retainer which could still be inclusive of one but then states “with a separate one of the insulator mounting tabs” which makes it unclear if the claim is now requiring more than one of each retainer and tab.  Is the intent of the claim to still only require “at least one” of each or now must there be a plurality of each?
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 5 includes all of the limitation of claim 1, claim 20 is also a combination of claims 1 and 5 just presented in independent format, however the combination of claims 1 and 5 and claim 20 define the same device and are thus duplicate.
It is suggested that either the preamble of one of the independent claims be amended to claim a bearing assembly or claim 20 be canceled.
Allowable Subject Matter
Claims 1-4, 11-14 and 18-19, pending correction for the objections above, are allowed.
The closest prior art of record includes US PGPub 2021/0310517 and 2021/0310518 which are available under 35 USC 102(a)(2) however the inventorship of the documents is identical to that of the instant application and thus exceptions under 35 USC 102(b) would apply and would exclude the use of the documents against the claims.  Therefore, the available prior art of record does not teach nor render obvious the claimed combinations of an insulator disposable about a bearing outer ring that includes at least one axially extending mounting tab and an electrical conductor having at least one retainer engageable with the mounting tab with a portion of the conductor being conductively engageable with a housing, and an inner radial end of the conductor engageable with the shaft.  USP 9,581,203 discloses an insulator and conductor however the insulator does not include an axially extending mounting tab.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656